DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Preliminary Amendment filed on February 25, 2021 in which claims 2-21 are pending in the application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 2, 5, 6, 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2013/0339498).
In regard to claim 2, Johnson discloses a global resource locator (GRL) device for identifying a missing asset, comprising: 
a memory device (56, 58 in Fig. 1D); and 
a processor (52 in Fig. 1D) coupled to the memory device, the processor being configured to:
 receive a communication from one or more of a plurality of GRL devices proximate the GRL device (see at least  Fig. 1B, 1C); 
store data received from the one or more of the plurality of GRL devices on the memory device (Fig. 1D elements 56 and 58); 
determine that a missing GRL device of the plurality of GRL devices is missing based at least in part upon subsequent communication with a subset of the plurality of GRL devices (see at least [0575); and 
transmit a notification that the missing GRL device is missing to a non-GRL receiving device (see at least [0575).

 	In regard to claim 5, Johnson discloses wherein the processor is further configured to store location data for the plurality of GRL devices (see at least [0412], [0414] wherein the processor stores location data).

 	In regard to claim 6, Johnson discloses wherein the processor is further configured to store sensor measurements from the one or more of the plurality of GRL devices (see at least [0412], [0414] wherein the processor stores location data).

 	As to claims 9 and 14, they are method claims that recite substantially the same limitations as the corresponding apparatus claim 2.   As such, claims 9 and 14 are rejected for substantially the same reasons given for the corresponding claim 2 above and are incorporated herein.

 	In regard to claim 10, Johnson discloses, wherein a particular GRL device comprises the computing device (see at least Fig. 1A).

 	In regard to claim 11, Johnson discloses
calculating, via the computing device, a location of the particular GRL device; and
transmitting, via the computing device, the location to the plurality of GRL devices proximate the particular GRL device (see at least [0111]-[0115]).

 	In regard to claims 12 and 13, Johnson discloses transmitting, via the computing device, an identifier via a low power wireless transmission, wherein the data received comprises a respective identifier from the one or more of the plurality of GRL devices and the communication is transmitted via the low power wireless transmission (see at least [0335]-[0337]); wherein the identifier and the respective identifier from the one or more of the plurality of GRL devices comprise Universally Unique Identifiers (UUIDs). (see at least [0335]-[0337]).

Allowable Subject Matter
5.	Claims 3, 4, 7, 8, 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	In regard to claims 3, 4, 7, 8, 15-21, the prior art of record fails to disclose:
“wherein the processor is further configured to generate a GRL device collective defined by GRL devices within a proximity to one another, the GRL device collective comprising a plurality of identifiers individually associated with a respective one of the plurality of GRL devices; receive another communication with a second measurement from a second sensor of a particular GRL device of the plurality of GRL devices; and
validate the first measurement based on second measurement; polling, via the particular GRL device, for nearby GRL devices comprising the plurality of GRL devices”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference U.S. Patent No. 6,331,817 discloses a tracking apparatus includes a tracked object interrogator which produces a tracked object identifier output. The tracking apparatus also includes a location interrogator which produces an apparatus location output. The apparatus further includes an alarm which enunciates for a predetermined combination of the apparatus location output and the tracked object identifier output. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661